356 S.W.3d 882 (2012)
STATE of Missouri, Respondent,
v.
Jerry L. SPENCER, Appellant.
No. WD 73241.
Missouri Court of Appeals, Western District.
January 17, 2012.
Matthew Ward, Columbia, MO, for Appellant.
Daniel McPherson, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Jerry L. Spencer appeals the circuit court's judgment convicting him, after a *883 jury trial, of two counts of driving while intoxicated. We affirm. Rule 30.25(b).